CREAMER, Attorney General,
— You have inquired as to how employes of the Pennsylvania *137State University may receive unemployment compensation coverage under the new amendments to the Unemployment Compensation Law of September 27, 1971 (No. 108), 43 PS §891, et seq., inter alia. Specifically, you wish to know whether those employes may be considered “State employees” within the meaning of section 1001 of the amendments: 43 PS §891.
You are informed that employes of the Pennsylvania State University are State employes within the meaning of the above act.
Section 1001, 43 PS §891, provides:
“Notwithstanding any other provisions of this act, the Commonwealth of Pennsylvania and all its departments, bureaus, boards, agencies, commissions and authorities shall be deemed to be an employer and services performed in the employ of the Commonwealth and all its departments, bureaus, boards, agencies, commissions and authorities shall be deemed to constitute State employment subject to this act with the exceptions hereinafter set forth in section 1002. Except as herein provided, all other provisions of this act shall continue to be applicable in connection herewith.”
Former Attorney Generals have already ruled that the Pennsylvania State University is an instrumentality of the State in much the same way as those entities known as State “authorities,” as opposed to a private State-aided institution like Temple and Pittsburgh Universities. See Attorney General’s Opinions dated December 21, 1921, Penn State enjoys Commonwealth’s immunity from gasoline tax; December 23, 1921, Penn State enjoys similar immunity from inheritance tax; May 23, 1958, Bonds of Penn State exempt from Capital Stock Tax; May 14, 1964, Penn State is instrumentality of Commonwealth for Social Security purposes.
*138In addition, the following acts of the General Assembly suggest that the Legislature considers Pennsylvania State University to be similar to a State authority: Act of June 27, 1923, P. L. 858, sec. 1(6), as amended, 71 PS §1731(6), employes of Penn State are members of State Employees Retirement Fund; Act of May 2, 1949, P. L. 870, 72 PS §3484, unexpended appropriations to Penn State do not revert to Commonwealth as do funds of State-aided institutions; Act of May 11,1949, P. L. 1126, 72 PS §3492.1, appropriations to Penn State are not entered as liens against it as they are against State-aided institutions; Act of June 1, 1945, P. L. 1242, sec. 601, 36 PS §670-601, roads on Penn State campus are built by the State Highway Department.
Taking all these factors into account, it is our opinion, and you are so advised, that the Legislature intended that the employes of Pennsylvania State University be considered “State employees” within the meaning of section 1001 of the Act of September 27, 1971 (No. 108), 43 PS§891, and that they may receive unemployment coverage under the Unemployment Compensation Law.